Case 2:20-cv-00014-JPJ-PMS Document 27 Filed 12/07/20 Page 1 of 1 Pageid#: 133




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  (Big Stone Gap Division)

 MELINDA SCOTT,
                                  Plaintiff,
                                                    Case No. 2:20-cv-00014-JPJ-PMS

 v.
 WISE COUNTY DEPARTMENT OF
 SOCIAL SERVICES, et al.,                           CERTIFICATE OF SERVICE
                                                    BY U.S. MAIL


                                  Defendants.



         I hereby certify that on the 7th day of December, 2020, I served true and correct copies of
 the following documents upon the plaintiff, Melinda Scott, by depositing the same into the U.S.
 Mail, with Return Receipt Requested:

      1.   Notice of Appearance of Counsel; and
      2.   Motion to Set Aside Default Judgment; and
      3.   Memorandum in Support of Motion to Set Aside Default Judgment; and
      4.   Motion to Dismiss; and
      5.   Memorandum in Support of Motion to Dismiss.

     The aforementioned documents were served via U.S. Mail pursuant to Fed. R. Civ. P.
 5(b)(2)(C) and Local Civ. R. 11 (a) because the plaintiff is proceeding pro se and there appears
 to be no request for electronic service on the docket. They were addressed to Ms. Scott’s
 attention at:

                                 2014PMB87
                                 Post Office Box 1133
                                 Richmond, VA 23218

           Respectfully submitted this the 7th day of December, 2020,

                                        /s/Matthew D. Hardin
                                        1725 I Street NW, Suite 300
                                        Washington, DC 20006
                                        Phone: 202-802-1948
                                        Email: MatthewDHardin@gmail.com
